Exhibit 10.14

[IMAGE – GOVERNMENT OF INDIA REGISTRATION STAMP 10 RUPEES]

LEASE DEED

This Deed of Lease is made on this 20th day of May, 2005 between SISBRO
Promoters Pvt Ltd having its registered offices at 705 A, Express Green, Sector
44, Noida (UP), India represented by its Director, Mr Sandeep Bhatia
(Hereinafter called the “Lessor” which expression shall where so ever the
context so requires or admits, mean and include the heirs, executors,
administrators, successors and permitted assign of the First part)

AND

SiRF Technology (India) Pvt Ltd having its registered office at 309, Kale Ram
Chamber, 2, East Guru Angad Nagar, Delhi, India represented by its Director Mr
Sena Reddy (Hereinafter called the “Lessee” which expression shall where so ever
the context so requires or admits, mean and include the heirs, executors,
administrators, successors and permitted assigns of the Other part)

WHEREAS the Lessor is the absolute owner of Industrial property at A 1-A, Sector
16, Noida with a building constructed thereupon

AND WHEREAS the Lessee has duly authorized the said Mr Sena Reddy to represent
the Lessee and sign the present lease for and on behalf of the Lessee Company

AND WHEREAS the Lessor has agreed to give on lease and the Lessee has agreed to
take on lease the unfurnished premises comprising of first and second floor
(presently under construction) (hereinafter called the “Premises”) with power,
water & sewage connections, having a super area of 2200 sq ft on the first floor
and 2600 sq ft on the second floor (total 4800 sq ft) , on the following terms
and conditions:

 

/s/ Sandeep Bhatia   1   /s/ Sena Reddy



--------------------------------------------------------------------------------

“TERMS & CONDITIONS”

Rent -

The rent for unfurnished first and second floor will be Rs 39000/- pm for first
floor and Rs 46000/- for second floor (Total Rs 85,000/-)

The rent for first floor will commence from 01 June, 2005 (or from the date
vacant possession is given by the lesser which ever is later). The first floor
toilet block is required to be done up similar to the toilet block on ground
floor.

The rent for the unfurnished second floor will commence from the date the floor
is ready for occupation with power, water, toilet block similar to the ground
floor.

Other terms and conditions

1 That the initial period of lease will be upto 31 March 2009 with a lock-in
period upto 31 March 2006. It is agreed that the Lessee cannot terminate this
Lease Deed before 31 March 2006 and if he does so then he will be liable to pay
the rent for the short fall in the lock-in period. If the Lessee does not pay
the rent for the shortfall in the lock-in period, then the Lessor has full right
to deduct the same from the security deposit held with him and to receive the
balance amount, if any from the lessee. That the Lessee however can vacate the
premises after the lock-in period if he so desires after giving 1 month notice
or rent in lieu of notice.

2 That the Lessor shall have no right to terminate the lease prior to the expiry
of the lease period ie before 31 March 2009 except as provided hereunder upon
breach of any terms of this lease deed by the lessee.

3 That the Lessee shall pay the rent as mentioned above at the times and in the
manner aforesaid. If however the rent is not paid for 2 months then the Lease
Deed will stand terminated and lessee will vacate the premises with immediately
effect.

4 The rent will increase by 5% after completion of each year.

5 That the Lessor can during the term of this Lease Deed, sell, assign or
transfer his rights in the demised premises as a whole or in part in favour of
one person or persons. If so, the lessor will be fully responsible and legally
bound to ensure that the transferee is legally bound by all the terms and
conditions of this lease and that the all the terms and conditions of this lease
deed are observed and met in full by such transferee.

6 That the Lessor can obtain a bank loan against the security of the demised
premises and in this regard the Lessor shall clearly disclose the terms of the
present lease while taking any bank loans and it is specifically agreed that the
same shall not in any way affect or cause any prejudice to or otherwise
interfere with the peaceful possession and enjoyment of the Premises by the
lessee and refund of the security at the time of vacation.

7 That the Lessee shall not carry out any major addition, alteration or make any
construction of permanent nature affecting the structure in the Premises nor
break or damage any existing construction without consulting the Lessor. The
lessee is however, permitted to furnish the premises and install airconditioning
equipment, stand by DG power, if required and any other control panel.

8 That the Lessor shall be responsible for repairs and maintenance for the
upkeep of the Premises. The lessee will be responsible for maintenance of stand
by power generation equipment and air conditioners.

 

/s/ Sandeep Bhatia   2   /s/ Sena Reddy



--------------------------------------------------------------------------------

9 That the Lessee shall hand over the vacant / physical possession of the
Premises referred to above to the Lessor at the time of termination of the Lease
upon expiry of the lease period or its earlier termination or extension as
provided for in this agreement.

10 That the Lessee shall at all times during the term of this Deed keep the
premises in habitable and clean condition.

11 That the Lessee shall not use the premises or any part thereof, nor allow the
same to be used for any illegal or immoral purposes.

12 That the Lessee shall use and occupy the premises only for the purpose of
software development and other related activities.

13 That the Lessee shall make good at its own cost ail damages to the premises
by any deliberate/malafide act on the part of lessee.

14 That the lessor will apply and obtain permission from UPPCL to increase the
sanctioned contracted electric load for. the whole premises at A IA, Sector 16,
Noida from 85 KVA to 100 KVA to cater to the load requirement of first and
second floors, if the total load requirement of the building becomes or exceeds
100 KVA. The security deposit and part of the expenses required to be deposited
with UPCCL for this purpose by lessor will be advanced by the lessee and this
amount will be considered as additional security deposit and will be adjusted in
the rent and if agreed by both parties, refundable to the lessee at the time of
vacating the premises.

15 The lessor will provide additional water storage tanks at the roof with
necessary plumbing to cater to the water consumption for first and second
floors.

16 That the Lessee shall regularly pay the bills of water, electricity and
telephone so consumed to the concerned authorities.

17 The lessor is responsible to meet all statutory requirement as laid down by
various agencies for electrical, water, fire and other building safety
requirements as per the rules and guidelines of Noida Authority / UPPCL and /or
any other statutory body(s) and shall be exclusively responsible for compliance
of all the rules/ regulations/acts/laws on this account.

18 The Lessee shall permit the Lessor or any of his authorized representatives
to enter the Premises at reasonable time for inspection of the said premises.

19 The Lessee shall keep the Premises fittings /fixtures in good condition
except for normal wear and tear, without causing any deliberate loss or damage.

20 That the Lessee shall not sublet or part with the Premises on whole or its
part thereof without the prior written consent of the Lessor.

21 Both the Lessor and Lessee in their respective capacities shall observe all
laws, rules, bylaws and regulations, as may be applicable to the Premises.

22 That the Lessor shall not be responsible for the safety of goods / machines
or any other material or articles belonging to the Lessee or any other person
connected with or visiting the lessee by reason of theft, fire, pilferage, etc.

23 That the Lessee shall provide fire extinguishers in the Premises and shall
take common precautions for prevention of fire. Lessee as the owner of the
building is responsible for meeting statutory requirement in this regards.

 

/s/ Sandeep Bhatia   3   /s/ Sena Reddy



--------------------------------------------------------------------------------

24 The lessee shall have the premises and equipment provided by him including
fittings/ fixtures/ furnishing/ furniture and internal wiring/cabling adequately
insured against theft, fire, pilferage or any natural calamity. The lessee
however, shall be responsible to get its own equipment duly insured against
theft, fire, pilferage or any natural calamity.

25 The Lessee shall be entitled to peaceful possession and quiet enjoyment of
the premises during the period of the lease on meeting the terms and conditions
of this lease.

26 That as per requirement the Lessee had already applied thru the Lessor and
obtained part Rent permission from Noida Authority by paying applicable charges
and fee.

27 That the terms and conditions of this Deed as stated above shall be binding
on both the parties. The terms of this Deed are final and irrevocable.

28 If any dispute or difference shall at any time arise between the parties to
this Lease Deed or under any clause or their respective rights, claims or
liabilities hereunder or otherwise in any manner whatsoever, in relation to or
arising out of or concerning this Lease Deed, the parties shall promptly and in
good faith negotiate with a view to its amicable resolution and settlement, in
the event no amicable resolution or settlement is reached within a period of
fifteen (15) days from the date on which the dispute or difference arose, such
disputes and / or differences shall be referred to a mutually acceptable sole
arbitrator within a period of ten (10) days thereafter. In case the parties are
unable to agree upon the sole arbitrator, then each party shall appoint one
arbitrator and those two arbitrators shall appoint a third arbitrator. If the
two arbitrators fail to appoint a third arbitrator, then the third arbitrator
shall be appointed as per the Arbitration and Conciliation Act, 1996 and any
modifications thereto. The arbitration proceedings shall be held in New Delhi,
as per the Arbitration and Conciliation Act 1996 and any modifications thereto
and the findings of the arbitrators shall be final and binding on the parties.

29 All matters concerning this Lease Deed shall be subject to the jurisdiction
of the courts of Delhi/New Delhi only and shall be governed and construed in
accordance with the laws of India.

30 The Lease Deed sets forth the entire Deed for the first and second floor of
the premises at A 1A Sector 16, Noida and understanding between the parties as
to the subject matter hereof and shall supersede and override all previous
Deeds, understandings, communications, negotiations, commitments, either oral or
written, between the parties with respect to the subject matter hereof.

IN WITNESS WHEREOF the parties hereto have signed this Lease Deed on the day,
month and year first hereinabove mentioned in the presence of the witnesses
mentioned below.

 

WITNESSES     SIGNED SEALED AND DELIVERED /s/ Ashustosh Pande     /s/ Sandeep
Bhatia (Ashustosh Pande)     (Sandeep Bhatia)    

SISBRO Promoters Pvt Ltd

Lessor

/s/ V.K. Jain     /s/ Sena Reddy (V.K. Jain)     (Sena Reddy)    

SiRF Technology (India) Pvt Ltd

Lessee

 

4